Citation Nr: 0815993	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-29 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for residuals, status post arthroscopy for anterior 
cruciate ligament tear of the right knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 1987 to 
September 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which awarded service-connection for 
residuals, status post arthroscopy for anterior cruciate 
ligament tear of the right knee, and assigned a 10 percent 
disability rating effective as of the date of claim.  The 
veteran expressed disagreement with the assigned disability 
rating and perfected a substantive appeal.


FINDING OF FACT

The veteran's right knee disability is manifested by some 
loss of motion and pain, but without flexion limited to 30 
degrees or extension limited to 15 degrees.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for the service-connected residuals, status post 
arthroscopy for anterior cruciate ligament tear of the right 
knee have not been met.  38 U.S.C.A. § 1155, 5103, 5107  
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In May 2005 and March 2006, to include prior to the initial 
adjudication of the veteran's claim for service connection, 
VA notified the veteran of the evidence not of record that 
was necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain, and was 
requested to send to VA all evidence in his possession that 
pertained to the claim. 

The current issue of a higher initial disability rating for 
the now service-connected residuals, status post arthroscopy 
for anterior cruciate ligament tear of the right knee, is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, 38 U.S.C.A. § 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

With respect to the Dingess requirements, in light of the 
Board's denial of the veteran's claim herein, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  Nevertheless, 
the veteran was provided with additional notice by letter 
from the RO dated in March 2006.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been provided a VA examination.  There 
is no indication of any additional, relevant records that the 
RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.




Increased Initial Disability Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the 
requirements for a compensable disability rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).  In considering 
the severity of a disability, it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2007).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2007);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings - does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as seriously disabled 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The veteran's service-connected right knee disorder has been 
rated pursuant to Diagnostic Code 5014 which states that 
osteomalacia will be rated on limitation of motion of the 
affected part.  38 C.F.R. § 4.71(a), Diagnostic Code 5014 
(2007).

Standard motion of a knee is from zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2007).  For the knees, limitation of motion is rated under 
Diagnostic Codes 5260 for flexion and 5261 for extension.  
Under Diagnostic Code 5260, flexion that is limited to 60 
degrees is noncompensable, flexion that is limited to 45 
degrees warrants a 10 percent disability rating; flexion that 
is limited to 30 degrees warrants a 20 percent disability 
rating and flexion that is limited to 15 degrees warrants the 
maximum 30 percent disability rating.  Under Diagnostic Code 
5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees 
warrants a 10 percent disability rating and extension limited 
to 15 degrees warrants a 20 percent disability rating.  
Extension limited to 20 degrees warrants a 30 percent 
disability rating, extension limited to 30 degrees warrants a 
40 percent disability rating and extension limited to 45 
degrees warrant a 50 percent disability rating.

A private medical record from J. I. Hoffman, M.D., dated in 
August 2004 shows that the veteran reported a six week 
history of anterior right knee pain.  He was unaware of any 
trauma to the right knee.  Physical examination revealed 
tenderness on palpation of the articular facets of the right 
patella particularly medially with discomfort on performing 
full range of motion of the right knee.  He had a small 
effusion of the right knee.  He had no medial or lateral 
joint line tenderness and no evidence of ligamentous laxity.  
Standing anterior posterior, lateral, and skyline 
roentgenograms of the right knee revealed narrowing and 
tilting of the patella in the trochlea groove but well 
maintained medial and lateral compartments.  The impression 
was chondromalacia of the patello-femoral joint with 
effusion.

A VA joints examination report dated in June 2005 shows that 
the veteran reported progressively worse pain, weakness, and 
occasional giving out of the right knee.  He indicated that 
he would receive intermittent cortisone shots to relieve his 
symptoms.  He added that he would experience occasional 
swelling, stiffness, and popping, but no heat, redness, or 
locking.  There was fatigability and lack of endurance due to 
pain.  He indicated that he could no longer play sports, but 
that he was still employed as an air conditioning technician 
at a power plant.  

Physical examination revealed the veteran did not ambulate 
with the use of crutches or a brace.  He walked with a marked 
limp and was in obvious discomfort.  His range of motion was 
from zero to 70 degrees of flexion.  Medial and collateral 
ligaments were intact, and he had a negative anterior and 
posterior drawer test.  He had tenderness under the patella 
and had some patellar grind.  McMurray test was positive, but 
have pain just with motion of the knee also.  The repetitive 
portions of the examination produced no additional loss of 
motion due to weakness, incoordination or fatigue.  X-rays 
revealed no acute fractures or any significant degenerative 
changes.  The diagnosis was status post surgery for repair of 
a partially torn anterior cruciate ligament which now 
appeared intact.  He had significant arthralgias of the right 
knee with decreased range of motion and moderate functional 
impairment on a chronic basis.  The examiner anticipated that 
the veteran's acute problems may improve some, but that his 
knee on a chronic basis at this point in time would give him 
moderate functional impairment.  

The competent medical evidence of record reveals that the 
veteran's right knee disability does not exhibit limitation 
of flexion to 30 degrees or extension to 15 degrees, so as to 
warrant a 20 percent disability rating under Diagnostic Codes 
5260 or 5261.  As such, a disability rating in excess of 20 
percent under either Diagnostic Codes 5260 or 5261 would not 
be warranted.

The Board has considered whether the veteran would be 
entitled a higher disability rating under any applicable 
alternate diagnostic code provisions.  

The Board has also examined all other diagnostic code 
provisions pertinent to the knee for the possible assignment 
of a greater disability rating.  However, the June 2005 VA 
examination report revealed no evidence of ankylosis of the 
right knee, thus, Diagnostic Code 5256 is not for 
application.  There is also no current evidence of impairment 
of the tibia and fibula manifested by malunion or nonunion of 
either bone, therefore, Diagnostic Code 5262 is not for 
application.  As the veteran's right knee disability has not 
shown to be manifested by recurrent subluxation or lateral 
instability, Diagnostic Code 5257 is also not for 
application.

As noted above, the evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007); DeLuca, 8 Vet. App. at 202.  The Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's service-connected right knee disability are 
contemplated in the 10 percent disability rating assigned by 
the RO under Diagnostic Code 5014.  There is no indication 
that pain, due to disability of the right knee, has caused 
functional loss greater than that contemplated by the 10 
percent disability rating assigned.  The VA examiner in June 
2005 concluded that repetitive portions of the examination 
produced no additional loss of motion due to weakness, 
incoordination or fatigue.  38 C.F.R. §§ 4.40, 4.45; See 
DeLuca, 8 Vet. App. at 202.

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for residuals, status post arthroscopy for anterior 
cruciate ligament tear of the right knee.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 




ORDER

An initial disability rating greater than 10 percent for 
residuals, status post arthroscopy for anterior cruciate 
ligament tear of the right knee, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


